    Case 1:20-cv-00731 Document 2 Filed 07/01/20 Page 1 of 6 PageID# 25





                                     
                                     
                                     
    ATTACHMENT
         1
Case 1:20-cv-00731 Document 2 Filed 07/01/20 Page 2 of 6 PageID# 26
Case 1:20-cv-00731 Document 2 Filed 07/01/20 Page 3 of 6 PageID# 27
Case 1:20-cv-00731 Document 2 Filed 07/01/20 Page 4 of 6 PageID# 28
Case 1:20-cv-00731 Document 2 Filed 07/01/20 Page 5 of 6 PageID# 29
Case 1:20-cv-00731 Document 2 Filed 07/01/20 Page 6 of 6 PageID# 30
